SENTELL, Clerk.
AMENDED RULE 45, ALABAMA RULES OF JUDICIAL ADMINISTRATION COSTS FOR CERTIFICATION OF COURT RECORDS
Mrs. Polly Conradi, Clerk of the Circuit Court for the Tenth Judicial Circuit of Alabama, Birmingham, has submitted to me, as Clerk of the Supreme Court, pursuant to Section 6-105, Act No. 1205, Acts of Alabama 1975, Regular Session, the following question:
Is a certificate prepared by an attorney for a party reading: “This is to state that the judgment and court costs in the above-styled cause have been paid in full and satisfied,” the same as a certificate of judgment and can a charge be made therefor?
It is my opinion that this form is not the same as a certificate of judgment and that no charge can be made for signing such a statement under amended Rule 45, Alabama Rules of Judicial Administration.
Amended Rule 45, Alabama Rules of Judicial Administration, reads as follows:
Rule 45: Costs for Certification of Court Records—
A. There is hereby established a fee of $1.00 per page for certified copies of court records requested from any court clerk or register. A 50 cents per page charge is applicable to copies of court records which are not certified.
B. Fees collected for copies shall be disbursed as presently disbursed through September 30, 1977. On and after October 1,1977, such fees shall be disbursed to the state general fund.
Rule 45 authorizes a charge of $1.00 per page “for certified copies of court records . . . ” In my opinion, the form in question is neither a court record nor a copy of a court record.
A court record has been defined as follows:
A written memorial of all the acts and proceedings in an action or suit, in a court of record. The official and authentic his*569tory of the cause, consisting in entries of each successive step in the proceedings, chronicling the various acts of the parties and of the court, couched in formal language established by usage, terminating with the judgment rendered in the cause, and intended to remain as a perpetual and unimpeachable memorial of the proceedings and judgment. Black’s Law Dictionary, 1438 (Revised 4th Ed., 1968), State v. Brewer, 19 Ala.App. 291, 97 So. 160, 161 (1923); Allen v. Phillips, 87 Ark. 185, 112 S.W. 403. See also Powers v. Trent, 129 W.V. 427, 40 S.E.2d 837, 839 (1946).
The word, “copy,” implies that the instrument so labeled is identical with another instrument. Blatz v. Travelers Insurance Company, 272 App.Div. 9, 68 N.Y.S.2d 801, 806 (1947). The New York Supreme Court, in Johnson v. Weed-Parsons Printing Company, 36 Misc. 628, 74 N.Y.S. 373, 374 (1901), stated:
In ordinary parlance the word “copy” means, not a reproduction of only a portion of the thing copied, but of the whole of it. The Century Dictionary defines the word as follows: “A completed reproduction, or one of a set or number of reproductions, containing the same matter or having the same form or appearance.”
Amended Rule 45, Alabama Rules of Judicial Administration, should be read in connection with Section 12-19-20, Code of Alabama 1975 (Section 16-109(b) of Act 1205, Acts of 1975) which reads as follows:
The fees prescribed in this chapter shall be exclusive of all other fees except that (1) the administrative director of courts may, pursuant to supreme court rule, set schedules of fees for payments to court appointed officers, for preparation of transcripts on appeal and for certification of court records.
The only provision in the Rules of Judicial Administration for certification of court records is found in amended Rule 45.
You stated that all monies are receipted by your office and you enclosed a copy of your official receipt which reads as follows:
Received of_ the sum of_($_) Dollars in full payment of_ in the case of_ vs._No._By_ Deputy Clerk.
You also enclosed a copy of circuit forms, “Clerk’s Certificate — Judgment and Costs Paid,” and “Certificate of Judgment in Circuit Court,” for which, you state, a charge of One Dollar is made.
These forms are as follows:
CLERK’S CERTIFICATE-JUDGMENT AND COSTS PAID
I, the undersigned, as Clerk of said Circuit Court, in and for said State and County, do hereby certify that in the cause of _ Plaintiff, vs. _ Defendant, judgment was rendered in said Court in favor of the said Plaintiff and against the said Defendant for the sum of _ Dollars besides the Court Costs.
I further certify that said judgment, together with Court Costs, has been paid to me as Clerk of said Court.
Witness my hand, this_day of_, 19_.
Clerk Circuit Court
CERTIFICATE OF JUDGMENT IN CIRCUIT COURT
I, the undersigned, as Clerk of the Circuit Court of the Tenth Judicial Circuit of Alabama, in and for said County and State, do hereby certify that on the _ day of __, 19_, a judgment was rendered by said Court in the above stated cause, wherein _ is (are) Plaintiff_ and _ is (are) Defendant_ in favor of the Plaintiff, and against the said Defendant, for the sum of _ Dollars, and also the sum of_Dollars costs of said suit, and that _ is (are) the Attorney, of record for Plaintiff in said cause. Witness my hand, this_day of_19_.
Clerk Circuit Court.
These certificates which you have enclosed are not certified copies of court records within the meaning of amended Rule 45, Alabama Rules of Judicial Administration.